Name: Commission Regulation (EC) No 2465/95 of 23 October 1995 laying down certain detailed rules for the application of a tariff quota for live bovine animals weighing between 160 and 300 kilograms originating in certain third countries as provided for in Council Regulation (EC) No 2179/95, and repealing Regulation (EC) No 1842/95
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  Europe;  EU finance
 Date Published: nan

 24. 10 . 95 EN Official Journal of the European Communities No L 254/11 COMMISSION REGULATION (EC) No 2465/95 of 23 October 1995 laying down certain detailed rules for the application of a tariff quota for live bovine animals weighing between 160 and 300 kilograms originating in certain third countries as provided for in Council Regulation (EC) No 2179/95, and repealing Regulation (EC) No 1842/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovakia may be accepted (4), operators have already been authorized to import 54 100 head of animals in that category ; whereas, therefore, a quantity of 22 400 qualifying for that reduc ­ tion remains ; whereas it is necessary to repeal Regulation (EC) No 1842/95 of 26 July 1995 laying down for 1995 detailed rules for the application to live bovine animals of the tariff quotas provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part ^, given the fact that the quota referred to therein is included in the quan ­ tity of 22 400 head ; Having regard to Council Regulation (EC) No 2179/95 of 8 August 1995 providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements and amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), and in particular Article 8 thereof, whereas, with a view to preventing speculation, the quan ­ tity available should be made available for operators able to show that they are carrying out a genuine activity involving trade in a significant number of animals with countries which are considered to be third countries on 31 December 1994 ; whereas in consideration of this and in order to ensure efficient management, a minimum of 50 animals should be required to have been exported or imported during 1994 by the operators concerned ; whereas a batch of 50 animals in principle constitutes a normal load and whereas experience has shown that the sale or purchase of a single batch is a minimum require ­ ment for a transaction to be considered real and viable ; Whereas Regulation (EC) No 2179/95 provides for the adjustment of certain concessions concerning live bovine animals provided for in the Europe Agreements concluded with the Republic of Hungary, the Republic of Poland, the Slovak Republic, the Czech Republic , Romania and the Republic of Bulgaria ; whereas, however, application of those concessions is provided for only after the countries in question have taken measures of compa ­ rable effect ; whereas the aforementioned countries have now taken such measures or will take them as soon as possible ; Whereas, while recalling the provisions of the Agree ­ ments intended to guarantee product origin , the quotas in question should be managed using import licences ; whereas to this end rules should be set on submission of applications and the information to be given on applica ­ tions and licences, by way of derogation from certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for application of the system of import and export licences and advance fixing certificates for agricultural products (6), as last amended by Regulation (EC) No 2137/95 0, and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (8) ; whereas it Whereas the quota for live bovine animals weighing between 160 and 300 kilograms qualifying for an 80 % duty reduction is 76 500 head for the period 1 July to 31 December 1995 ; whereas that quota is open to the afore ­ mentioned countries and the three Baltic states ; whereas, under Commission Regulation (EC) No 1941 /95 of 4 August 1995 opening for the second half of 1995, and laying down detailed rules for the application of, the tariff quotas for live bovine animals weighing between 1 60 and 300 kilograms originating in and coming from the Repu ­ blic of Poland, the Republic of Hungary, the Czech Repu ­ blic and the Slovak Republic (2), as amended by Regula ­ tion (EC) No 2017/95 (3), and under Commission Regula ­ tion (EC) No 2235/95 of 21 September 1995 determining to what extent licence applications submitted during August 1995 for live bovine animals weighing between 160 and 300 kilograms as part of a tariff quota provided for under European agreements concluded between the (4) OJ No L 225, 22. 9. 1995, p. 16 . H OJ No L 177, 28 . 7. 1995, p. 15 . ( «) OJ No L 331 , 2. 12. 1988 , p. 1 . 0 OJ No L 214, 8 . 9 . 1995, p. 21 . (8) OJ No L 143, 27. 6. 1995, p. 35 . (') OJ No L 223, 20. 9. 1995, p . 29 . (2) OJ No L 186, 5. 8 . 1995, p . 26 . (3) OJ No L 197, 22. 8 . 1995, p. 5 . No L 254/ 12 MEN-! Official Journal of the European Communities 24. 10 . 95 should moreover be stipulated that licences are to be issued following a reflection period and where necessary with a flat-rate percentage reduction applied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Reglamento (CE) n ° 2465/95 Forordning (EF) nr. 2465/95 Verordnung (EG) Nr. 2465/95 KavoviajxÃ ³g (EK) apiS . 2465/95 Regulation (EC) No 2465/95 RÃ ¨glement (CE) n ° 2465/95 Regolamento (CE) n . 2465/95 Verordening (EG) nr. 2465/95 Regolamento (CE) n ? 2465/95 Asetus (EY) N:o 2465/95 Forordning (EG) nr 2465/95; HAS ADOPTED THIS REGULATION : Article 1 1 . As part of the tariff quotas provided for in Regula ­ tion (EC) No 2179/95, 22 400 head of live bovine animals falling within CN codes 0102 90 41 or 0102 90 49 origi ­ nating in the third countries listed in Annex II may hereby be imported in the second half of 1995 in accordance with the provisions of this Regulation . 2. For those animals, the ad valorem duty and the specific duties fixed in the common customs tariff (CCT) shall be reduced by 80 % . (f) at the time of acceptance of the declaration of release for free circulation , importers shall undertake to inform the competent authorities of the importing Member State, not later than one month after the date of import, of  the number of animals imported,  the origin of the animals. The authorities shall forward this information to the Commission before the beginning of each month . Article 3 1 . Import licence applications may be lodged only from 23 to 27 October 1995. 2. Where the same applicant lodges more than one application, all applications from that person shall be inadmissible . 3 . The Member States shall notify the Commission of the applications lodged not later than 7 November 1995. Such notification shall comprise a list of applicants and quantities applied for. All notifications, including notifications of 'nil ' applica ­ tions, shall be made by telex or fax, drawn up on the model in the Annex I to this Regulation in the case where applications have been made . 4. The Commission shall decide to what extent quanti ­ ties may be awarded in respect of licence applications . If the quantities in respect of which licences have been applied for exceed the quantities available , the Commis ­ sion shall fix a single percentage reduction in the quanti ­ ties applied for. 5 . Subject to a decision to accept applications by the Commission, licences shall be issued at the earliest opportunity. 6 . Import licences shall be issued for a number equal to or greater than 50 head. If, because of the numbers applied for, the percentage reduction results in fewer than 50 head per import licence, the Member States shall , by drawing lots, allocate licences covering 50 head . If the remaining balance is less than 50 head, a single licence shall cover that quantity. Article 2 In order to qualify for the quota referred to in Article 1 : (a) applicants or import licences must be natural or legal persons who, at the time applications are submitted, must prove to the satisfaction of the competent autho ­ rities of the Member State concerned that they have imported and/or exported during 1994 at least 50 animals falling within CN code 0102 90 and origina ­ ting in or intended for countries which are considered by their authorities to be third countries on 31 December 1994 ; applicants must be listed in the national VAT register ; (b) import licence applications may be presented only in the Member State in which the applicant is so regis ­ tered ; (c) licence applications shall relate to :  a number equal to or greater than 50 head, and  a quantity not exceeding 10 % of the total quan ­ tity available . Where applications for licences exceed this quantity, they shall only be considered within the limits of the said quantity ; (d) Section 8 of import licence applications and licences shall indicate the countries referred to in Article II ; licences shall carry with them an obligation to import from one or more of the countries indicated ; (e) Section 20 of import licence applications and licences shall indicate at least one of the following : 24. 10 . 95 I EN ! Official Journal of the European Communities No L 254/13 Article 7 1 . Each animal imported under the arrangements referred to in Article 1 shall be identified by either :  an indelible tattoo, or  an official ear tag or an ear tag officially approved by the Member State on at least one of its ears. 2 . The said tattoo or tags shall be so designed as to enable the date when the animal was put into free circula ­ tion and the identity of the importer to be established, by means of a record made when the animal is put into free circulation. 7. Licences issued shall be valid throughout the Community. Article 4 Without prejudice to the provisions of this Regulation , Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply. However, in the case of quantities imported under the terms of Article 8 (4) of Regulation (EEC) No 3719/88 , the full rates of customs duty shall be collected in respect of quantities in excess of those stated on the import licence . Article 5 1 . By derogation from Article 9 ( 1 ) of Regulation (EEC) No 3719/88, rights arising from import licences issued pursuant to this Regulation shall not be transferable . 2 . By derogation from Article 3 of Commission Regu ­ lation (EC) No 1445/95, the term of validity of import licences issued shall expire on 31 December 1995. Article 6 The animals shall be put into free circulation on presen ­ tation of a movement certificate EUR I issued by the exporting country in accordance with Protocol 4 annexed to the Europe Agreements . Article 8 Regulation (EC) No 1842/95 is hereby repealed. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July to 31 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 October 1995. For the Commission Franz FISCHLER Member of the Commission No L 254/ 14 fENl Official Journal of the European Communities 24 . 10 . 95 ANNEX I EC fax No (32 2) 296 60 27 Application of Regulation (EC) No 2465/95 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR IMPORT LICENCE APPLICATION Date : period : Member State : Serial number Applicant (name and address) Quantity (head) Total Mamhar State Fax No : Tel . : 24. 10 . 95 EN Official Journal of the European Communities No L 254/ 15 ANNEX II List of third countries  Republic of Hungary,  Republic of Poland,  Czech Republic ,  Slovak Republic ,  Romania,  Republic of Bulgaria,  Republic of Lithuania,  Republic of Latvia,  Republic of Estonia .